Citation Nr: 0720731	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-06 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus (diabetes).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from July 1968 to April 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence of record does not demonstrate that the 
veteran's diabetes requires regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In January 2004, prior to the initial adjudication of the 
claim, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing notice of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Although the 
veteran was not notified of the regulations pertaining to the 
application of effective dates, because an increased rating 
has been denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran.  All available evidence pertaining to the 
veteran's claims has been obtained, and the veteran was 
provided a personal hearing and a VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  Therefore, the Board is 
satisfied that it is not prejudicial to the appellant for the 
Board to decide this appeal.

The veteran is claiming entitlement to an increased rating 
for diabetes mellitus.  Throughout the rating period on 
appeal, he is assigned a 20 percent evaluation pursuant to 
Diagnostic Code 7913.  In order to achieve the next-higher 40 
percent evaluation under that Code section, the evidence must 
demonstrate diabetes that requires insulin, restricted diet, 
and regulation of activities.  

Here, the VA treatment records indicate that the veteran has 
a restricted diet to control his diabetes and that he is 
prescribed insulin.  The evidence does not indicate that a 
physician has prescribed restriction or regulation of 
activities due to diabetes, however.  In fact, to the 
contrary, the treatment records indicate that the veteran has 
been encouraged to pursue additional activities, such as 
physical exercise.

October 2003 VA treatment records indicate that the veteran 
was put on insulin and a diet to control his diabetes.  
Subsequent VA treatment record report the veteran's history 
of persistent physical exercise, to include swimming, 
running, and biking.  See October ("exercising more"), 
November ("exercising a lot"), and December 2003, April 
(rides bike 23 miles and runs 2 miles) and October 2004, and 
March and June 2005 VA treatment records.  

The veteran's treating VA nurse-practitioner submitted a 
statement in June 2004 indicating that the veteran was on a 
restricted diabetic diet and "must regulate activity so that 
he exercises regularly to keep his blood sugar under 
control."  

However, Diagnostic Code 7913 defines "regulation of 
activities" as the "avoidance of strenuous occupational and 
recreational activities."  Therefore, the promotion of 
activity such as exercising regularly, is not a regulation of 
activity as contemplated in the rating schedule.  
Accordingly, the VA Nurse Practitioner's statement in June 
2004 does not serve as a basis for a higher rating.  Indeed, 
the records do not indicate that the veteran's choice of 
exercise modes were limited or that he was unable to do any 
certain activity because of his diabetes, and the fact that 
the veteran was permitted and even encouraged to exercise, 
with no limit on what he might do, indicates that the veteran 
does not have restriction or regulation of activity.  

The Board acknowledges a January 2005 statement written by 
private physician M. I. W., M.D.  That physician reports that 
the veteran is "unable to engage in the recommended physical 
aerobic activity" and "maximize his exercise component."  
The communication also indicated that the "physical activity 
of [the veteran] is not limited because of a resultant low-
blood sugar but there is a requirement to decrease physical 
activity based on limitations from diabetic neuropathy." 

The January 2005 letter detailed above does not enable an 
increased rating here.  Indeed, a decrease in the amount of 
physical activity a person can achieve is not synonymous with 
restriction or regulation of activities.  In general, a 40 
percent rating under DC 7913 contemplates a physician-
prescribed limitation of activity.  The mere fact that the 
veteran is unable to "maximize his exercise component" does 
not mean that his activities are restricted or regulated.  
The statement does not report that the veteran has been 
ordered not to perform certain activities because of his 
diabetes, and the wording of the physician's statement 
indicates that the veteran is still able to perform physical 
activities.  Moreover, the January 2005 letter attributes the 
reduction in the veteran's ability to exercise to his 
peripheral neuropathy.  In this regard, the Board observes 
that the veteran is already in receipt of compensation for 
his diabetic neuropathy, to include any resulting limitation 
of activity.  Awarding the veteran a higher rating under DC 
7913 for that limitation of activity would violate the law 
against pyramiding, which specifically states that the 
evaluation of the same manifestations under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2006).  

In sum, the evidence does not indicate that the veteran's 
diabetes requires regulation or restriction or activities.  
The treatment records do not report that there are any 
activities that the veteran must avoid or limit for 
management of his diabetes, and the records and physician's 
statements indicate that the veteran is still able to 
exercise and is encouraged to continue doing so.  Although 
the veteran reports at his October 2004 VA examination that 
his activities are "severely restricted secondary to the 
diabetes," the overall evidence does not support a 40 
percent evaluation under Diagnostic Code 7913, for the 
reasons discussed above.

The Board has also considered whether a separate evaluation 
is warranted for any compensable complication of the 
veteran's service-connected diabetes pursuant to DC 7913 Note 
(1).  That note instructs the rater to evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

Service connection is in already in effect for peripheral 
neuropathy of the left and right upper extremities and left 
and right lower extremities, and the veteran has a 
compensable rating for each.  Service connection and a 
noncompensable rating are also in effect for erectile 
dysfunction as a complication of diabetes.

An October 2004 VA examination record reports the examiner's 
finding that the veteran has diabetic eye disease with 
cataracts but no diabetic retinopathy.  A March 2005 VA 
ophthalmology record also reports that the veteran did not 
have diabetic retinopathy.  The records do not report that 
the veteran has undergone an operation for his cataracts.  

Preoperative cataracts and general eye disease are rated by 
analogy to loss of visual acuity.  See 38 C.F.R. § 4.84a.  
38 C.F.R. § 4.75 states that the "best distant vision 
obtainable . . . will be the basis of rating."  A March 2005 
VA ophthalmology record reports that the veteran had a visual 
acuity of 20/25 in the right eye and 20/20-1 in the left eye 
with correction, with visual fields full to confrontation.  A 
May 2006 VA treatment record also reports that the veteran 
has a corrected visual acuity of 20/25 in the right eye and 
20/20 in the left eye.  

38 C.F.R. § 4.84a provides a noncompensable rating for vision 
of 20/40 in both eyes, and there is no rating for visual 
acuity better than that.  Because the veteran's visual acuity 
is better than 20/40 in both eyes, the requirements for even 
a noncompensable rating for diabetic eye disease with 
cataracts have not been satisfied.  

The October 2004 VA examination record also indicates that 
the veteran has a fungal infection between his toes as a 
complication of his diabetes, which the veteran treated with 
a topical ointment.  Subsequent records do not report any 
skin problems with the feet, and VA treatment records 
indicate that the extremities had no edema, sores, ulcers, or 
calluses.  See, e.g., March, July, and August 2005 VA 
treatment records.  Assuming the veteran still has a fungal 
infection between his toes as a complication of diabetes, a 
compensable rating is not warranted.  The rating criteria for 
the skin provide a noncompensable rating for dermatitis that 
affects less than 5 percent of the entire body and no more 
than topical therapy.  A noncompensable rating is also 
provided for exfoliative dermatitis that uses no more than 
topical therapy.  See 38 C.F.R. § 4.118, DC 7806, 7817 (The 
other rating criteria for the skin are not applicable).  
Applicable higher ratings require the affected area to exceed 
5 percent of the entire body and/or the use of systemic 
therapy.  In this case, there is no evidence of a fungal 
infection beyond the skin between the toes, so an area 
greater than 5 percent of the body is not affected.  There is 
also no evidence that anything more than topical therapy has 
been used.  Consequently, a compensable rating is not 
warranted for a fungal infection as a complication of 
diabetes.

In sum, a rating in excess of 20 percent is not warranted for 
diabetes at any time during the claims period.  There is no 
evidence that the veteran has been prescribed regulation of 
activities to control his diabetes, his diabetic eye disease 
is manifested by visual acuity too significant to warrant a 
rating, and his fungal infection does not require the use of 
more than topical therapy and it does not affect any area 
beyond the toes.  In addition, the veteran has not been found 
to have diabetic nephropathy.  


ORDER

A rating in excess of 20 percent for diabetes with diabetic 
retinopathy is denied.  


REMAND

Further development is needed on the veteran's claim for 
service connection for PTSD.  The veteran's DD-214 indicates 
that he served in the Air Force with the 377th Security 
Police Squadron as a guard.  The veteran's stressors include 
serving as a guard at a mortuary from August 1971 to April 
1972.  The veteran also contends that in June 1971, an envoy 
he was escorting from Phan Rang Air Base to Camron was 
ambushed, people were injured, and an armed person carrier 
was "lost".  See April 2007 video conference hearing 
transcript.  The Board notes that the RO did not try to 
verify these stressors because the veteran had not provided 
enough specificity about the stressors.  Now that dates of 
the stressor has been provided, and in light of the diagnoses 
of PTSD, the RO should contact the National Personnel Records 
Center (NPRC) or the Joint Services Records Research Center 
(JSRRC) for unit records, Operational Report-Lessons Learned, 
and/or morning reports to verify the stressors.  38 U.S.C.A. 
§ 5102A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's 
reported in-service PTSD stressors, as 
described in particular in the 2007 
hearing transcript, by requesting unit 
records and a unit history, and any other 
applicable records.  Again, the veteran 
was a member of the Air Force, 377 
Security Police Squadron.  He contends to 
have been involved in ambushes in April 
1971 while participating in envoys from 
Phan Rang Air Force Base to Cam Rahn.  If 
additional evidence is needed for 
stressor verification, the veteran should 
be asked to provide it.  If stressor 
verification cannot be accomplished due 
to insufficient information, that fact 
should be documented in the record.  

2.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If the benefit 
sought is granted, issue a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond.  Thereafter, the claim should be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


